Citation Nr: 1828214	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-44 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 

2. Entitlement to service connection for diabetes mellitus as secondary to PSTD.

3. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine to include facet arthritis. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2015 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video conference board hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript is of record. 

VA treatment records show a diagnosis of major depressive disorder.  Accordingly, the Board has widened the scope of the Veteran's psychiatric claim for PTSD to include all psychiatric diagnoses.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompasses by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the issue has been recharacterized to include all acquired psychiatric disorders, as is listed on the title page of this decision.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Here, the Veteran has asserted that he is unable to work as a result of his lumbar spine degenerative disc disease symptomatology.  See January 2018 Board Hearing (reporting that he could not work due to his lumbar spine symptoms).  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised and that the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.  Accordingly, the issue has been characterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD; entitlement to service connection for diabetes mellitus as secondary to PSTD; entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine to include facet arthritis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed September 2013 rating decision denied the service connection claim for PTSD.

2. The evidence received since the final September 2013 rating decision raises a reasonable possibility of substantiating the claim of service connection for PTSD.



CONCLUSIONS OF LAW

1. The September 2013 rating decision, which denied service connection for PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Since the September 2013 rating decision, new and material evidence has been submitted to reopen the service connection claim for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for PTSD.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection claim for PTSD was denied in the September 2013 rating decision as the record did not contain sufficient evidence to determine that the Veteran's claimed stressor occurred or that there was a link between his symptoms and his in service stressors.  The Veteran did not appeal.  Thus, the September 2013 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

The relevant evidence submitted since the September 2013 rating decision consists of new medical treatment records and testimony presented at a Board hearing.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).

Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for PTSD is reopened, to this extent only.  See 38 C.F.R. § 3.156 (a)(2017).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

Here, the November 2015 VA examination report of the Veteran's spine provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, VA examiners are required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Id. at 36.  In this case, the November 2015 VA examination report does not provide the necessary information regarding flare-ups, as specified above.  Although the examination was not performed during a flare-up at the time of the examination, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See January 2018 Board Hearing.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain them and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  Consequently, the Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Further, there appear to be outstanding VA treatment reports.  During his January 2018 Board hearing, the Veteran reported that he was treated extensively for psychological symptoms at the San Juan VA facility in the 1990s.  As these records are pertinent to the claim, efforts should be undertaken to obtain them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

The Board also notes that the Veteran's claim for service connection for diabetes mellitus is inextricably intertwined with the service connection claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  In addition, the Veteran's claim for a TDIU is inextricably intertwined with the Veteran's claims on appeal.  As such, consideration of these claims must be deferred pending the resolution of the Veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice concerning his claim for a total disability rating based on individual unemployability due to service-connected disabilities, and ask that he complete a return a VA Form 21-8940.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2015 forward. 

4. Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the San Juan VAMC, dated from February 1985 to December 2014.

5.  Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination to assist in determining the nature and current level of severity of his service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, etc.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

Further, the examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected degenerative disc disease of the lumbar spine with right lower extremity radiculopathy on his employment.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions.

6. Schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all current psychiatric disorders found to be present, i.e., depression, PTSD, etc.

(a)  For EACH psychiatric disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service or is related to any incident of service, to include the in-service stressor(s) (i.e., military sexual trauma) described by the Veteran.  

If the Veteran has PTSD, the examiner should review the claims folder to specifically include any evidence reflecting behavior changes at any time following the claimed sexual harassment/assault, including service treatment records, service personnel records, lay statements and lay testimony as to behavior changes, and provide an opinion as to whether the evidence indicates that the Veteran likely sustained a sexual harassment/ assault in service, as asserted.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder was either caused by or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine with right lower extremity radiculopathy, to include by any pain and/or functional limitations associated therewith.

The examiner must provide a comprehensive report including complete rationales for all opinions.

7.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


